TO BE PUBLISHED




 JOSEPH DELANO WIBBELS, JR.                                                 MOVANT



 v.                            IN SUPREME COURT



 KENTUCKY BAR ASSOCIATION ·                                          RESPONDENT




                                 OPINION AND ORDER
       Joseph Delano Wibbels, Jr., 1 moves this court for suspension from the

practice of law under Supreme Court Rule (SCR) 3.480(2). The parties have

agreed to a negotiated sanction to resolve this disciplinary action. An

. agreement between the
                      .
                        parties sets forth
                                         '
                                           a suspension
                                                   .
                                                        from the practice of law

for 181 days, with 30 days to serve, and the remainder probated for a period of

 5 years, subject to the conditions set forth below, with Wibbels paying all costs.




       1 Wibbels was admitted to the practice of law on October 18, 1996. His KBA
Number is 83637 arid his Bar Roster address is 1427 South 2nd Street, Apt. 10,
Lo{risville, Kentuck.Y 40208.

                      )
                                 I. KBA INFRACTION FILES.

    A.               KBA File No. 18808.
                                                '        '
         Gary Scott hired Wibbels on· February 24, 2010, paying a $500.00

 retainer for assistance with an employment matter.. Wibbels ended up writing a
                 '




 single letter on behalf of Scott. It is undisputed that Scott had significant

 trouble reaching Wibbels, including missing an appointment that had been

 scheduled, for which Scott traveied from Owensboro to Louisville to attend.

         Wibbels sent an e-mail to·Scott explai.D.ing he had missed the meeting

 because of health issues and offered to return Scott's      docume~ts.   Scott
             .         .         '                                        '!
. requested that Wibbels retUrn all of the case files and a refund of the $500.00

_payment. Wibbels did not return the money.

         Wibbels initially told -Office of Bar Counsel (OB_C) that the $500.00 was a

 flat fee to write the single letter and that he had a non-refundable fee

 agreement to corroborate this. He failed to provide arty evidence of ~is letter

 ai;id later re-characterized the fee as a flat fee and offered to create a time log,

 which he failed to do. Wibbels was served with a Bar Complaint and a remin9.er

 letter; he failed to respond to the Complaint.

      · The Inquiry Commission charged Wibbels with violating SCR 3.130(1.3)

. (lack of diligence)~ (L4)(a)(3) (failure to keep client reasonably informed),

 (1.4)(a)(4) (failure to promptly comply with reasonable requests for information),

 (1.16)(d) (failure to return client's documents and refund any unearned fee on·

 termination of representation), and (8. l)(b) (failure to respond to lawful demand

·for information from a disciplinary authority). Wibbels concedes he failed to

comply with these rules.

                                           2
   B. KBA File   No~   18813

      Tiffanie Hunter hired Wibbels on or about Februazy 1, 2010, with regard

to a complaint against her employer. Hunter paid Wibbels $100.00 to write a

letter to her employer, which was to go out Within a week, with a copy sent to

her. Hunter never received a copy of the letter.

      Hunter then hired Wibbels to appear for her at an unemployment

hearing. Wibbels accepted the case and said it would be a total $500.00,

applying her previous $100.00 payment to the total. Wibbels failed to submit a

representation letter on Hunter's behalf and further failed to return her file and

unearned fee. Wibbels failed to provide the OBC any documents in response to

allegations of the Complaint. As further conceded by Wibbels, he failed to

respond to the Bar Complaint levied against him.

      The Inquiry Commission issued a 4-count Charge, asserting violations of

SCR 3.130(1.2) (scope of representation); (1.3) (lack of diligence), (1.16)(d)

(failure to return a client's documents and refund unearned fee on termination

of representation), and (8: l)(b) (failure to respond to lawful demand for

information from a discipliriazy authority). Wibbels concedes he failed to

comply with these rules.

   C. KBA File No. 19052
      .On or about Januazy 16,-2010, Stacey Russell sought Wibbels's ·

assistance in an employment matter. Wibbels informed Russell that he would

reach out to her if he needed further information, and took no further action on

the case. Russell left her name at Wibbels's office while he was out sick in the

hospital, and he never returned her call. Wibbels admits he never spoke to

                                         3
    Russell after the initial contact, and further failed to respond to the
                                                                                          \
    corresponding Bar Complaint.

          The Inquiry Commission issued a 4-count Charge, charging Wibbels with

    violating SCR 3.130(1.3) (lack of diligence), (1.4)(a)(4) (failure to promptly

    comply With reasonable requests for information), (1.16)(dJ (failure to return

    client's papers on termination-of representation), and (8.l)(b) (failure to

.
    respond to lawful demand-for
                           .
                                 information from a disciplinary authority).

    Wibbels concedes he failed to comply with these rules.

       D. KB.A File No .. 19Q61
          On or about July 3, 2010, Wibbels was hired by Kimberly Marlett in

    connection with her divorce. Marlett gave Wibbels a $2,500.00 check and

    authorized him to charge $2,500.00      on·h~r   credit card. On the initial credit

    card transaction, the amount of $5,ooo.oo was accidently taken, creating a

    total of $7,500.00 given to Wibbels.

          Marlett requested a $5,000.00 refund since the original fee was going to

    be $2,500.00 upfront. On July 19, 2010, Wibbels 'issued a check to Marlett for

    $2,500.00, which was returned for      insufficie~t   funds. On July 20, 2010,
                  .                                                          .   .   .

    another $5,000.00 was withdrawn from Marlett's credit card by Wibbels.'s

    office, creating a total payment of $12,500.00.

          Wibbels agreed to make the bad ch~ck good and to refund the additional
                      .       .
    charge to Marlett's credit card, but he failed to do either. Further, he did.not

    file the divorce on Marlett's behalf and did not refund the unearned fee. Marlett

    disputed the char~es to her credit card and received credit for them, but.



                                                 4
                                             (
 Wibbels never repaid the initial $2,500.00. Wibbels was served with a Bar

 Complaint and a reminder letter, but failed to respond to the Complaint.

            The Inquiry Commission· issued a 4-count Charge against Wibbels for

 violations of SCR 3.130(1. 5) (a)   (ch~ging    an unreasonable fee), (1.16) (d) (failing

 to refund unearned fee on termination of representation), (8. l){b) (failure to

 respond to lawful demand for information from a disciplinary authority), and

 (8.4)(c) (dishonest conduct). Wibbels concedes he"failed to comply with these

 rules.

    E. KBA File No. 19680.

            On March 19, 2010, Jodie Thompson, Sr., hired Wibbels to represent

 him in a     breach-of-contra~t   claim against his former· employer and a breach-of-

 duty-of-fair-representation claim against his union. They entere~ into a written

 agreem~nt, setting forth a $2,500.00 minimum retainer, with "non-refundable"

 handwritten in parentheses. The agreement further provided for a contingent

 fee, along with the retainer, and an hourly billing rate of $175.00 per· hour, or a

 contingent fee. of 25 percent (if settled prior to litigation) or 33 percent (if settled
    I   .

 after the filing _of a dispositive motion or after the commencement of trial).

            Thompson paid $2,500.00 on    M~ch     19, 2010. He paid an additional

 $3,500.00 on September 6, 2010, in connection with the same case. After

 receiving these funds, Wibbels began representing the National Association of

. Government Employees, an SIU union. Wibbels determined_that he could not

 represent Thompson because of this conflict, and he told Thompson that he

 would find another attorney to take the case.



                                             5
        Unable to reach Wibbels, Thompson contacted. the court and learned that

 his case had been dismissed. Thompson had to retrieve all his papers from the

 court because Wibbels failed to provide Thompson's new attorney a copy of the

 file. Further, Wibbels acknowledged a large portion of the fee Thompson paid.··.

 him was unearned. Wibbels failed to respond when asked by the Office of Bar

 Counsel .why he had not refunded the unearned portion of the fee or to provide

 proof if any refund had been made. He     al~o   failed to respo:nd to the. Office of

 Bar Counsel when it inquired as    to whether Wibbels h~d provided a copy of
 Thompson's file to his new counsel. ·

       The lnqtliry Commission issued a 6-count Charge against Wibbels,

 charging him with violations of SCR 3.130(1.4)(0.)(3) (failure to keep ·client

 reasonably informed), (1.S)(a) (charging an unreasonable fee}, (1.7)(a) (conflict of

 interest}, (l.S)(e) (failure to deposit advance, unearned fees into an escrow
               ,                     '


 account}, (1.16)(d) (failure to refund unearned fee and provide copy of file to         c
 successor counsel}, and (8. l)(b) (failure to respond to lawful demand for

 information from a disciplinary auth01j.ty). Wibbels concedes he failed to

 comply with these rules.

                                     II. ANALYSIS

       The matter before the Court today was previously submitted to us but
         .                     .                                      .
was remanded on August 24, 2014. In our Order, we expressed concern that

we had been provided inadequate information about Wibbels's psychological

··diagnosis of bi-polar disorder. More· specifically, we were concerned that the

 KYLAP program would take longer than the 30 days Wibbels was required to .

. serve as a suspension under the terms of the prior submission. We are
                                          6
satisfied that Wibbels has now provided us with suffi<;:ient information to allow

us to rule confidently on this disciplinary matter.

        All the instances of misconduct in, the record occurred during a time

·when Wibbels was experienc~g a mani~ episode caused by his bi-polar

disorder .. Following this manic ·episode Wibbels experienced a period of

depression before seeking professional help.

        Since undergoing professional care, Wibbels· has· not suffered a manic
           .                                                      ~



episod~a span of almost 6 years. Wibbels takes medication regularly,·

participates in counseling sessions, attends a bi-weekly bi-polar support group,

and maintains a mood journal that keeps him aware of his moods.

        These strategies have apparently been effective and have allowed Wibbels

to practice law. Wibbels has received no new disciplinary charges during the

pendency of this matter.

        Wipbels and the KBA have agreed on the punishment to be levied in this

case.

        Accordingly~ the Court ORDERS:

   (1) Wibbels must repay the total sum of $9.,500.00 as follows: $500.00 to

        Gary Scott; $500.00 to Tiffanie Hunter; $2,soo.oo to Kimberly Marlett;

        and $6,000.00   t~   Jodie Thompson, Sr. Payments must begin no later

        than 30 days after the entry of this Court's Order, and the full amount

        must be refunded to each party not later. than 1 year from the date of the

        rendition of this order, with Wibbels providing proof of repayment to the
                  '
        OBC on or before that date;



                                           7
                       •
(2) Wibbels must enter into a Supervision Agreement with the Kentucky

   Lawjrer Assistance Program (KYLAP) and must fully comply with any

   recommendations that may re~u1t from such       an evaluation. Within 30
   days of the date of rendition of this Court's Order, Wibbels must

   (a) furnish to OBC an authorization allowing it to discuss with

      representatives of KYLAP his compliance with the terms of the

    ' Supervision Agreement; and

   (b) provide quarterly reports demonstrating compliance;

(3) Wibbels must attend and successfully complete .the Ethics and

   Professionalism Enhancement Program (EPEP), which is presented

   annually by the OBC. Successful completion requires Wibbels to pass the

   test given at the conclusion of the program. This must be done at

   Wibbels's cost and without CLE credit for participation in EPEP. Wibbels

  · must execute and provide the necessary authorization for the Office of

   Bar Counsel to communicate with the CLE Commission to ensure

   Wibbels does not attempt to claim CLE credit for the program;

(4) Wibbels must receive no other disciplinary charges by the Inquiry

   Commissfon during -µte period of his probation; and

(5) Wibbels must pay all costs associated with this discipline.

(6) If Wibbels fails to comply with any of the terms of the discipline set forth

   in this Order, upon motion by the OBC, the Court may impose the

   remaining 151-day. period of suspension, which will result in a total

   suspension of 181 days. Sue~ a time period wo~ld require ·wibbels to



                                      8
      apply for reinstatement through the Character and Fitness Committee

      under SCR 3.505 and SCR 3.510.

All sitting. All concur.

      ENTERED; September 28, 2017.

                                                      -~. J
                                                                                 ~


                                   CHI     USTICE
                                              . . ' .
                                                     JOHN
                                                        ~
                                                                D ..:MINTON;
                                                       . . . ': .. .
                                                                :   ' . . . ·. J
                                                                        ..   .




                                     9